Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 8, and 15 recited the limitations "mapping portions of a workload associated with the performance threshold to the first region and the second region…, and instantiating a second VNF at one of the first region and the second region…,” which are unclear about that both steps are perform by which one of the VIMs or VNFs; claims 3, 10, and 17 recited the limitations “monitoring a throughput and a latency for the first VNF, and deriving a transmission control protocol (“TCP”) window size from the throughput,” which are also unclear about that both steps are perform by which one of the VIMs or VNFs; and claims 4, 11, and 19 recited limitation "determining whether additional hardware resources exists for the PVNF,” which is also unclear about that the step is perform by which one of the VIMs or VNFs; therefore, the claims 1, 3-4, 8, 10-11, 15, 17, and 19 are being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Allowable Subject Matter
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product for optimizing performance of a slice-based network comprising: receiving, by a first virtual infrastructure manager (“VIM”) for a first region that is associated with a first internet protocol (“IP”) prefix range, a second IP prefix range that is associated with a second 

Additional References
The examiner as of general interest cites the following references.
a. Yousaf, U.S. Patent No. 10,944,635 B2. 
b. Cherunni, U.S. Patent No. 10,931,507 B2. 
c. Cooper et al, U.S. Patent No. 10,572,650 B2. 
d. Sergeev et al, U.S. Patent No. 9,954,693 B2. 
e. Dempo, U.S. Patent Application Publication No. 2021/0051077 A1. 
f. Zhang et al, U.S. Patent Application Publication No. 2019/0281588 A1. 
g. Chou et al, U.S. Patent Application Publication No. 2019/0215235 A1.
h. Soderlund et al, U.S. Patent Application Publication No. 2018/0262389 A1. 




Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                                      April 28, 2021